        Case 1:20-cr-00330-AJN Document 225 Filed 04/21/21 Page 1 of 1




Chr
  is
   ti
    anR.Ev
         erd
           el
            l
+1(21
    2)95
       7-7
         600
cev
  erde
     ll@
       coh
         eng
           res
             ser
               .com




                                              A
                                              pri
                                                l21
                                                  ,2021

BYECF

TheH ono
       rab
         leAlisonJ.Na
                    than
Uni
  tedSta
       tesDis
            tr
             i c
               tCour
                   t
South
    ernDis
         tr
          ictofN ewYork
Uni
  tedSta
       tesCour
             thouse
40F o
    leySqua
          re
NewY ork
       ,NY10007

      R
      e: Un
          ite
            dSta
               tesv
                  .Gh
                    is
                     lain
                        e Maxw
                             ell,20C
                                   r.330(A
                                         JN)

D
earJudg
      eNa
        tha
          n:

      Pu
       rsu
         anttoth
               eCou
                  rt
                   ’sO
                     pin
                       iona
                          ndO
                            rde
                              r,d
                                ate
                                  dAp
                                    ri
                                     l16
                                       ,2021(D
                                             kt.207)
                                                   ,wew
                                                      ri
                                                       teto

in
 formth
      eCou
         rtth
            atth
               ede
                 fen
                   seag
                      ree
                        sth
                          atM
                            s.M
                              axw
                                el
                                 l’s mo
                                      tion tod
                                             ism
                                               issth
                                                   eS1sup
                                                        ers
                                                          eding

ind
  ic
   tme
     ntonth
          egr
            ound
               sth
                 ati
                   twa
                     sre
                       tur
                         nedbyag
                               randju
                                    rys
                                      it
                                       tinga
                                           tth
                                             e Wh
                                                iteP
                                                   lain
                                                      s

c
our
  thou
     se(D
        kt.125
             )isnowmoo
                     tinl
                        igh
                          tofth
                              efa
                                ctth
                                   atag
                                      randju
                                           rys
                                             it
                                              tingin M
                                                     anh
                                                       att
                                                         an

r
etu
  rne
    dth
      eS2sup
           ers
             edingind
                    ic
                     tme
                       nt.

                                              Sin
                                                cer
                                                  ely
                                                    ,


                                                /s
                                                 /Chris
                                                      tianEver
                                                             del
                                                               l     .
                                              Chr
                                                isti
                                                   anR .
                                                       E ver
                                                           del
                                                             l
                                              COHEN &GRESSERLLP
                                              800ThirdAve nu
                                                           e,21s
                                                               tFloo
                                                                   r
                                              NewY ork
                                                     ,N ewY ork10022
                                              (212
                                                 )957-7600


c
c:    A
      llCoun
           selo
              fRe
                cor
                  d(ByECF
                        )
